          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

MISTI THOMAS,
ADC #705944                                               PLAINTIFF

v.                      No. 3:18-cv-144-DPM

AMANDA McDANIELS,
OIC/Sgt., Craighead County
Detention Center                                       DEFENDANT

                            JUDGMENT
     The case is dismissed without prejudice.




                                D.P. Marshall Jr.
                                United States District Judge
